         Case 2:20-cv-00279-CRE Document 9-2 Filed 03/04/20 Page 1 of 1



                     UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF PENNSYLVANIA


Public Interest Legal Foundation,

                        Plaintiff,
v.

David Voye, Manager of Elections for Allegheny County,
and Rich Fitzgerald, Bethany Hallam and Samuel                 No. 20-cv-00279-CRE
DeMarco III, as Members of the Allegheny County Board
of Elections in their official capacities,

                       Defendants.


                                            ORDER

       Before the Court for consideration is the Plaintiff Public Interest Legal Foundation’s

Motion to Strike Motion to Intervene and Supporting Memorandum. The Court is of the opinion

that the Motion should be GRANTED.

       IT IS THEREFORE ORDERED that the Motion to Strike Motion to Intervene and

Supporting Memorandum is hereby GRANTED. The League of Women Voters of Pennsylvania,

League of Women Voters of Greater Pittsburgh, Inc., One Pennsylvania, and the Pittsburgh

Chapter of the A. Philip Randolph Institute (together, “Intervenors”) are hereby reminded to

comply with all applicable rules, including the page limitations of these Chambers and the

requirements of Federal Rule of Civil Procedure 24.



Signed this ______ day of _________________, 2020.




                                                      United States Magistrate Judge
